  Case 1:20-cv-00125-LPS Document 1 Filed 01/27/20 Page 1 of 17 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

NATERA, INC.,                                     )
                                                  )
                       Plaintiff,                 )
                                                  )
         v.                                       )   C.A. No. __________________
                                                  )
ARCHERDX, INC.,                                   )   JURY TRIAL DEMANDED
                                                  )
                       Defendant.                 )


                       COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Natera, Inc. (“Natera”), for its Complaint against defendant ArcherDX, Inc.

(“Archer”), hereby alleges as follows:

                                    OVERVIEW OF THE ACTION

         1.     This is a patent infringement action brought under 35 U.S.C. § 271 arising from

Archer’s infringement of Natera’s United States Patent No. 10,538,814 (“the ’814 patent”) by the

manufacture, use, sale, and offer to sell of Archer’s LiquidPlex (previously called Reveal

ctDNA), Stratafide, and Personalized Cancer Monitoring (“PCM”) products (collectively, the

“Accused Products”), all of which use Archer’s Anchored Multiplex PCR (“AMP”) on cell free

DNA. ArcherDX does not have freedom to operate its AMP products for minimal residual

disease (“MRD”) and personalized cancer monitoring. Natera brings this action to stop Archer’s

infringement of Natera’s innovative, patented technology.

                                         THE PARTIES

         2.     Plaintiff Natera is a corporation organized and existing under the laws of the state

of Delaware, with its principal place of business at 201 Industrial Road, San Carlos, California

94070.
  Case 1:20-cv-00125-LPS Document 1 Filed 01/27/20 Page 2 of 17 PageID #: 2



       3.     Founded in 2004, Natera (f.k.a. Gene Security Network) is a pioneering molecular

technology company with industry-leading healthcare diagnostics products. Natera is dedicated

to improving disease management for oncology, reproductive health, and organ transplantation.

For well over a decade, Natera has been researching and developing non-invasive methods for

analyzing DNA in order to help patients and doctors manage diseases. These ongoing efforts

have given rise to a number of novel and proprietary genetic testing services to assist with

life-saving health management.

       4.     Since 2009, Natera has launched ten molecular tests, many of which are available

through major health plans accounting for more than 140 million covered persons in the United

States. Natera’s own robust laboratory processes thousands of genetic tests per month.

       5.     Natera’s pioneering and ongoing innovation is especially evident in the area of

cell-free DNA (“cfDNA”)-based testing. In the cfDNA field, Natera has developed unique and

highly optimized cfDNA-based processes that can be used to test non-invasively for a range of

conditions. Natera developed an industry-leading cfDNA test, Panorama, which showcases

Natera’s mastery of cfDNA in the field of non-invasive diagnostics. Natera is considered the

industry leading test in this space, with over two million tests performed commercially, and with

more than twenty-six peer-reviewed publications. Natera has also applied its cfDNA platform to

the challenge of detecting and monitoring cancer.

       6.     In detecting and monitoring cancer, the use of minimally invasive, blood-based

tests offers significant advantages over older methods, such as invasive tumor biopsy. But the

significant technological challenge is that such blood-based testing requires the measurement of

very small amounts of relevant genetic material—circulating-tumor DNA (“ctDNA”)—within a

much larger blood sample. Natera’s approach combines proprietary molecular biology and




                                               2
  Case 1:20-cv-00125-LPS Document 1 Filed 01/27/20 Page 3 of 17 PageID #: 3



computational techniques to measure genomic variations in tiny amounts of DNA, representing a

fundamental advance in molecular biology.

          7.    Natera has researched and developed cfDNA technology to provide patients and

healthcare providers with tools for early, clinically meaningful detection and monitoring of

cancer.

          8.    Natera’s cfDNA platform is the product of well over a decade of hard work and

investment of, on average, more than fifty million dollars per year in research and development.

Natera has expended substantial resources researching and developing its technologies and

establishing its reputation among physicians, insurers, and regulators as a company committed to

sound science and consistently accurate, reliable results. This research, and the technological

innovations resulting therefrom, are protected by a substantial patent portfolio, with over 200

patents issued or pending worldwide, including greater than 60 in the field of oncology.

          9.    Among these patented inventions is the ’814 patent, which Archer infringes.

Archer has used Natera’s patented cfDNA technology without permission and in violation of the

patent laws.

          10.   Defendant Archer is a corporation organized and existing under the laws of the

state of Delaware, having a principal place of business at 2477 55th Street, Suite 202, Boulder,

CO 80301.

          11.   Instead of developing its own science for its cancer detection and monitoring

products, Archer has unlawfully used Natera’s patented technology.

                                JURISDICTION AND VENUE

          12.   This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1, et seq. This Court has jurisdiction under 28 U.S.C. §§ 1331 and




                                                3
   Case 1:20-cv-00125-LPS Document 1 Filed 01/27/20 Page 4 of 17 PageID #: 4



1338(a) because this is a civil action arising under the Patent Act and declaratory judgment

jurisdiction under 28 U.S.C. §§ 2201-2202.

        13.     This Court has personal jurisdiction over Archer because Archer is a Delaware

corporation.

        14.     This Court also has jurisdiction over Archer because, upon information and belief,

Archer, directly or indirectly, uses, offers for sale, and/or sells the Accused Products throughout

the United States, including in this judicial district.

        15.     This Court also has jurisdiction over Archer because Archer has availed itself of

this forum, initiating civil actions in this jurisdiction including ArcherDX, Inc. et al v. QIAGEN

Sciences, LLC et al, 18-1019-MN (D. Del. 2018).

        16.     Venue is proper in this Court under 28 U.S.C. § 1400(b) because Archer is a

Delaware corporation.

                                          BACKGROUND

        17.     Since 2004, Natera has been a global leader in genetic testing, diagnostics, and

DNA testing, including cfDNA testing. Natera’s mission is to improve the management of

disease worldwide and focuses on reproductive health, oncology, and organ transplantation. In

pursuit of these goals, Natera has developed novel technologies to make significant and accurate

clinical assessments from the miniscule amounts of cfDNA present in a single blood sample.

These technologies include methods to manipulate cfDNA in unconventional ways in order to

capture information about genetic variations in cfDNA and usefully transform that information

for noninvasive testing.

        18.     Natera develops and commercializes innovative, non-traditional methods for

manipulating and analyzing cfDNA, and offers a host of proprietary cfDNA genetic testing

services to the public to assist patients and doctors to evaluate and track critical health concerns.


                                                   4
   Case 1:20-cv-00125-LPS Document 1 Filed 01/27/20 Page 5 of 17 PageID #: 5



        19.     Since its founding, Natera has researched, developed, and released ten molecular

tests with applications in prenatal diagnostics, cancer, and organ transplants, many of which are

available through major health plans, or covered by Medicare or Medicaid, and therefore

available to most patients in need of those tests. Natera’s tests have helped more than two million

people to date. Natera’s robust laboratory now processes tens of thousands of tests per month in

the United States and internationally, improving the ability of physicians to monitor and manage

crucial health issues and patients to prosper around the world.

        20.     Building on these innovations, in 2017, Natera launched its cfDNA diagnostic test

to detect and monitor cancer, called Signatera®. Signatera® is a personalized ctDNA surveillance

tool that detects MRD when assessing disease recurrence or treatment response in solid tumors.

Signatera® is designed to screen for multiple tumor-derived targets with each assay. It is

optimized to detect extremely low quantities of ctDNA and provides early knowledge of disease

recurrence with a >99.5% clinical test specificity.

        21.     MRD assessment has become a standard of care in the management of patients

with hematological malignancies, but until recently it has not been possible in solid cancers due

to technical limitations. Accurate MRD testing and molecular monitoring offers the potential for

physicians to change or escalate treatment in patients who are MRD-positive, and to de-escalate

or avoid unnecessary treatment in patients who are MRD-negative. It also holds potential as a

surrogate endpoint in clinical trials.

        22.     Natera’s technology has been validated in multiple clinical studies. In Cancer

Research UK/University College London’s Tracking Cancer Evolution through Therapy

(“TRACERx”), Natera’s technology was used for the multi-year monitoring of patient-specific

single-nucleotide variants (SNVs) in plasma, to understand the evolution of cancer mutations




                                                 5
   Case 1:20-cv-00125-LPS Document 1 Filed 01/27/20 Page 6 of 17 PageID #: 6



over time, and to monitor patients for disease recurrence. Results from the first 100 early-stage

lung cancer patients analyzed as part of the study were featured on the cover of the May 2017

issue of Nature and showed that an early prototype version of Signatera identified 43% more

ctDNA-positive early-stage lung cancer cases than a generic lung cancer panel and demonstrated

its potential to detect residual disease, measure treatment response, and identify recurrence up to

11 months earlier than the standard of care, with a sensitivity of 93% at time of relapse.

        23.      Natera has also collaborated with Aarhus University in Denmark, Imperial

College London, University of Leicester, Institute Jules Bordet, Fox Chase Cancer Center,

University of California, San Francisco, and Foundation Medicine, Inc with respect to cancer

research.

        24.      The U.S. Food and Drug Administration (“FDA”) recognized the importance of

Natera’s Signatera® and granted it “Breakthrough Device” designation on May 6, 2019. That

designation will help accelerate FDA assessment and review of Signatera as an in vitro

diagnostic for use in pharmaceutical trials.

        25.      Signatera’s validation has also led Medicare to issue a draft Local Coverage

Determination (“LCD”) for Signatera in March 2019. In its draft LCD, Medicare determined that

“[t]he analytical validity and clinical validity of minimal residual disease testing using cell-free

DNA, and Signatera in particular, appears to be well established based on available information

for the test.”

        26.      The ’814 patent resulted from Natera’s years-long research in developing

innovative new methods for amplifying and sequencing cell-free DNA.




                                                 6
  Case 1:20-cv-00125-LPS Document 1 Filed 01/27/20 Page 7 of 17 PageID #: 7



                             General Background of the Invention

       27.     The ’814 patent, attached hereto as Exhibit 1, is entitled “Methods for

Simultaneous Amplification of Target Loci” and was issued by the United States Patent and

Trademark Office (“USPTO”) on January 21, 2020. Natera owns the ’814 patent, including the

right to enforce it and seek damages for infringement.

       28.     The ’814 patent claims methods for simultaneously amplifying multiple nucleic

acid regions of interest in a single reaction volume. The claimed methods use polymerase chain

reaction (“PCR”) to amplify and high-throughput sequencing (“HTS”) to sequence the nucleic

acids. Independent claim 1 of the ’814 patent recites:

               A method for amplifying and sequencing DNA, comprising:
                   ligating adaptors to cell-free DNA isolated from a biological
               sample, wherein the adaptors each comprises a universal priming
               site;
                   performing a first PCR to simultaneously amplify at least 10
               target loci using a universal primer and at least 10 target-specific
               primers in a single reaction volume;
                    performing a second, nested PCR to simultaneously amplify
               the at least 10 target loci using the universal primer and at least 10
               inner target-specific primers in a single reaction volume, wherein
               at least one of the primers comprises a sequencing tag;
                  performing high-throughput sequencing to sequence the
               amplified DNA comprising the target loci.

                 The ’814 Patent Is Not Directed To A Natural Phenomenon
                     And Its Steps Were Not Routine Or Conventional

       29.     The claims of the ’814 patent are not directed to a natural law or natural

phenomenon. Rather, they are directed to amplifying and sequencing DNA in a sample using

synthetic primers and amplification products to provide a novel and innovative solution to

problems peculiar to the particular problem of amplifying and sequencing small amounts of

cell-free DNA from tumor cells in a biological sample.



                                                 7
  Case 1:20-cv-00125-LPS Document 1 Filed 01/27/20 Page 8 of 17 PageID #: 8



       30.     The ’814 patent claims are directed to specific, unconventional, non-routine

methods for overcoming previously unresolved problems in this area. For example, as of the date

of the invention, it would not have been routine or conventional to amplify and use HTS to

sequence nucleic acids obtained from circulating tumor DNA with the use of a universal primer

and a sequencing tag in the context of the invention.

       31.     In allowing ’814 patent claims, the USPTO examiner found the claims to be

non-routine and non-conventional, and stated:

                   [T]he claims have been carefully reviewed and the claimed
               invention distinguishes over the art because the closest references
               in the art do not teach, or render obvious, each aspect of the
               claimed invention. The closest art, Chowdary et al. (US PgPub
               20080305473; December 2008) teaches a method of nested
               multiplex amplification of circulating tumor cells, but there are
               significant differences between the teachings of Chowdary and the
               claimed method steps. Chowdary focuses on amplification of
               nucleic acids obtained from circulating tumor cells and not on
               circulating nucleic acids, Chowdary does not teach any sequencing
               steps, does not incorporate a universal or common primer and does
               not include a sequencing tag. Further, Chowdary specifically
               teaches away from modification to focus on circulating nucleic
               acids, Chowdary specifically includes a step of isolation of
               circulating tumor cells (CTCs) followed by extraction of nucleic
               acids and amplification of the nucleic acid, steps which would
               exclude modifying Chowdary to arrive at the method steps as
               claimed.
                   Further, an additional reference, Gocke et al. (US Patent
               6156504; December 2000) teaches analysis of circulating nucleic
               acids that include semi-nested amplification, and a general mention
               of multiplex amplification. However, there are also significant
               differences between Gocke and the claimed method steps because
               Gocke only mentions sequencing in a prophetic example, does not
               teach or suggest the inclusion of universal or common primers or
               the inclusion of sequencing tags.
                  Therefore, since neither Chowdary nor Gocke teach or suggest
               each and every step of the method, as claimed, the claims are novel
               and non-obvious over the prior art.




                                                8
   Case 1:20-cv-00125-LPS Document 1 Filed 01/27/20 Page 9 of 17 PageID #: 9



                             ARCHER’S INFRINGING ACTIVITIES

       32.     Archer sells products using its AMP technology on cell-free tumor DNA. One

such product is LiquidPlex, which applies AMP to ctDNA to detect and monitor genes

commonly associated with cancers. Another such product is Stratafide, which is a pan-solid

tumor test designed to identify actionable genomic alterations in tissue or blood samples. A third

such product is PCM, a bespoke product that uses AMP for cancer treatment monitoring and

recurrence surveillance.

       33.     Attached as Exhibit 2 is a preliminary and exemplary claim chart describing

Archer’s infringement of claim 1 of the ’814 patent. Exhibits 3-11 are supporting documents for

the Exhibit 2 chart. The claim chart is not intended to limit Natera’s right to modify the chart or

allege that other activities of Archer infringe the identified claim or any other claims of the ’814

patent or any other patents. Archer infringes more than one claim of the ’814 patent.

       34.     Exhibit 2 is hereby incorporated by reference in its entirety. Each claim element

in Exhibit 2 that is mapped to Archer’s Accused Products shall be considered an allegation

within the meaning of the Federal Rules of Civil Procedure and therefore a response to each

claim element is required.

       35.     Archer’s AMP process is used in its LiquidPlex product.

       36.     Archer’s AMP process is used in its Stratafide product.

       37.     Archer’s AMP process is used in its PCM product.

       38.     Archer’s AMP process is a method for amplifying and sequencing DNA.

       39.     Archer’s AMP process, as used in the LiquidPlex, Stratafide, and PCM products,

includes ligation of adaptors to cell-free DNA isolated from a biological sample.




                                                 9
 Case 1:20-cv-00125-LPS Document 1 Filed 01/27/20 Page 10 of 17 PageID #: 10



       40.     Archer’s AMP process includes ligation of adaptors that each comprise a

universal priming site.

       41.     Archer’s AMP process, as used in the LiquidPlex, Stratafide, and PCM products,

includes a first PCR to simultaneously amplify at least 10 target loci using a universal primer and

at least 10 target-specific primers in a single reaction volume.

       42.     Archer’s AMP process, as used in the LiquidPlex, Stratafide, and PCM products,

includes a second, nested PCR to simultaneously amplify the at least 10 target loci using the

universal primer and at least 10 inner target-specific primers in a single reaction volume.

       43.     Archer’s AMP process includes primers comprising a sequencing tag.

       44.     Archer’s AMP process includes performing HTS to sequence the amplified DNA

comprising the target loci.

       45.     Archer’s AMP process, as used in the LiquidPlex, Stratafide, and PCM products,

is performed on a biological sample that is a blood, plasma, serum, or urine sample.

       46.     Archer’s AMP process includes subjecting the isolated cell-free DNA to blunting

ending, dA-tailing, and adaptor ligation.

       47.     Archer’s AMP process uses an adaptor that includes a molecular barcode.

       48.     In Archer’s AMP process, the second PCR is one-sided nested PCR.

       49.     Archer’s AMP process includes multiplex sequencing of amplified DNA of

multiple samples in a single sequencing lane.

       50.     Archer’s AMP process, as used in the LiquidPlex, Stratafide, and PCM products,

includes a first PCR that simultaneously amplifies at least 50 target loci using the universal

primer and at least 50 target-specific primers in a single reaction volume.




                                                 10
 Case 1:20-cv-00125-LPS Document 1 Filed 01/27/20 Page 11 of 17 PageID #: 11



       51.     Archer’s AMP process, as used in the LiquidPlex, Stratafide, and PCM products,

includes a first PCR that simultaneously amplifies at least 100 target loci using the universal

primer and at least 100 target-specific primers in a single reaction volume.

       52.     Archer’s AMP process, as used in the LiquidPlex, Stratafide, and PCM products,

includes a second PCR that simultaneously amplifies at least 50 target loci using the universal

primer and at least 50 target-specific primers in a single reaction volume.

       53.     Archer’s AMP process, as used in the LiquidPlex, Stratafide, and PCM products,

includes a second PCR that simultaneously amplifies at least 100 target loci using the universal

primer and at least 100 target-specific primers in a single reaction volume.

       54.     In Archer’s AMP process, as used in the LiquidPlex, Stratafide, and PCM

products, the isolated cell-free DNA are tagged with up to 1024 different molecular barcodes.

       55.     In Archer’s AMP process, as used in the LiquidPlex, Stratafide, and PCM

products, the isolated cell-free DNA are tagged with 1024-65536 different molecular barcodes.

       56.     In Archer’s AMP process, as used in the LiquidPlex, Stratafide, and PCM

products, the concentration of each target-specific primer of the first and/or second PCR is less

than 20 nM.

       57.     In Archer’s AMP process, as used in the LiquidPlex, Stratafide, and PCM

products, the concentration of each target-specific primer of the first and/or second PCR is less

than 10 nM.

       58.     In Archer’s AMP process, as used in the LiquidPlex, Stratafide, and PCM

products, the length of the annealing step of the first and/or second PCR is at least 3 minutes.

       59.     In Archer’s AMP process, as used in the LiquidPlex, Stratafide, and PCM

products, the length of the annealing step of the first and/or second PCR is at least 5 minutes.




                                                11
 Case 1:20-cv-00125-LPS Document 1 Filed 01/27/20 Page 12 of 17 PageID #: 12



        60.    In Archer’s AMP process, as used in the LiquidPlex, Stratafide, and PCM

products, at least 90% of the amplified DNA map to the target loci.

        61.    In Archer’s AMP process, as used in the LiquidPlex, Stratafide, and PCM

products, target loci include SNP loci.

        62.    In Archer’s AMP process, as used in the LiquidPlex, Stratafide, and PCM

products, the cell-free DNA comprises DNA from mixed origin.

        63.    In Archer’s AMP process, as used in the LiquidPlex, Stratafide, and PCM

products, the cell-free DNA comprises DNA from a tumor.

        64.    Archer began selling and offering to sell LiquidPlex on or about September 22,

2016.

        65.    Archer received the FDA’s Breakthrough Device Designation for LiquidPlex in or

about January 2019, and Archer intends to sell the product for non-research purposes

immediately upon approval.

        66.    Archer received the FDA’s Breakthrough Device Designation for Stratafide on or

about January 2019, and Archer intends to sell the product immediately upon approval.

        67.    Archer received the FDA’s Breakthrough Device Designation for PCM on or

about January 15, 2020, and Archer intends to sell the product immediately upon approval.

        68.    Archer has its own CLIA-certified laboratory that has or will use the Accused

Products.

        69.    LiquidPlex is sold as a kit or as component parts so that the assay can be

performed by others.

        70.    Stratafide will be sold as a kit or as component parts so that the assay can be

performed by others.




                                               12
 Case 1:20-cv-00125-LPS Document 1 Filed 01/27/20 Page 13 of 17 PageID #: 13



       71.     PCM will be sold as a kit or as component parts so that the assay can be

performed by others.

       72.     Archer’s development of its Accused Products has been aided by access to and

use of Natera’s innovative research and development.

       73.     For example, Natera worked with Dr. Charles Swanton at the University College

London (“UCL”) to validate its Signatera® technology in the TRACERx lung cancer study.

Subsequent to that collaboration, Archer announced that it was collaborating with Dr. Swanton

on that same study. A January 14, 2020 Archer press release states that Archer has an “on-going

collaboration” with Dr. Swanton, who is now “utilizing ArcherDX’s technology … to help

achieve” the goals of the TRACERx study.

       74.     Upon information and belief, Archer was able to develop its Accused Products,

including its Stratafide and PCM products, as a direct result of unlawful use of Natera’s

innovative technology.

       75.     Archer is a direct competitor of Natera in the market for recurrence monitoring

for lung cancer.

       76.     Archer has knowledge of the ’814 patent at least as early as the date of this

complaint.

                                          COUNT I
                         (Infringement of U.S. Patent No. 10,538,814)

       77.     Natera repeats and realleges the foregoing paragraphs as if fully set forth herein.

       78.     Natera is the owner of the ’814 patent, which was duly and legally issued by the

USPTO on January 21, 2020.

       79.     Archer has infringed and continues to infringe at least one claim of the ’814

patent pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by making,



                                                13
 Case 1:20-cv-00125-LPS Document 1 Filed 01/27/20 Page 14 of 17 PageID #: 14



using, offer to sell, or selling within the United States, or importing into the United States, the

Accused Products without authority.

          80.   Archer has infringed and continues to infringe at least one claim of the ’814

patent pursuant to 35 U.S.C. § 271(b), literally or under the doctrine of equivalents, by inducing

others through instructional materials, product manuals, and technical materials, disseminating

promotional/marketing materials that describe the workflows and use of those tests, or otherwise

instructing others to use the Accused Products, or components thereof, in a manner that infringes

at least claim of the ’814 patent. At least as of the date hereof, Archer makes, sells and

distributes the Accused Products, or components thereof, with the knowledge that these

instructions will cause others to infringe at least one claim of the ’814 patent, and therefore

Archer induces others to perform activities that directly infringe at least one claim of the ’814

patent.

          81.   Archer has infringed and continues to infringe at least one claim of the ’814

patent pursuant to 35 U.S.C. § 271(c), literally or under the doctrine of equivalents, by

distributing, offering to sell or selling the Accused Products, or components thereof, within the

United States for use by others to practice at least one of the claimed methods of the ’814 patent.

The Accused Products each constitute a material part of the invention of the ’814 Patent, and, at

least as of the date hereof, Archer knows the Accused Products, and components thereof, to be

especially made or especially adapted for use in a manner that infringes the ’814 patent.

Furthermore, none of the Accused Products is a staple article or commodity of commerce

suitable for substantial noninfringing use. Archer sells and offers for sale the Accused Products,

or components thereof, with the knowledge that its instructions and workflows will cause others

to perform activities that directly infringes at least one claim of the ’814 patent.




                                                  14
 Case 1:20-cv-00125-LPS Document 1 Filed 01/27/20 Page 15 of 17 PageID #: 15



          82.      Archer’s infringement has damaged and will continue to damage Natera, which is

entitled to recover the damages resulting from Archer’s wrongful acts in an amount to be

determined at trial, and in any event no less than a reasonable royalty.

          83.      Moreover, Archer’s infringement has caused, and will continue to cause,

irreparable injury to Natera, for which damages are an inadequate remedy, unless Archer is

enjoined from any and all activities that would infringe the claims of the ’814 patent.

                                            COUNT II
                (Declaratory Judgment of Infringement of U.S. Patent No. 10,538,814)

          84.      Natera repeats and realleges the foregoing paragraphs as if fully set forth herein.

          85.      Archer has sought and received the FDA’s Breakthrough Device designation for

the Accused Products. Natera believes, and on that basis alleges, that Archer intends to engage in

the commercial manufacture, use, offer for sale, and sale of the Accused Products if and when it

receives FDA approval to do so.

          86.      An actual, substantial, and justiciable controversy has arisen and now exists

between the parties concerning whether, inter alia, the manufacture, use, offer for sale, sale,

and/or importation of the Accused Products has or will infringe one or more claims of the ’814

patent.

          87.      Natera is entitled to a judicial declaration that Archer has infringed or will

infringe, directly and/or indirectly, literally and/or under the doctrine of equivalents, one or more

claims of the ’814 patent.

          88.      Archer’s infringement has damaged and will continue to damage Natera, which is

entitled to recover the damages resulting from Archer’s wrongful acts in an amount to be

determined at trial, and in any event no less than a reasonable royalty.




                                                    15
 Case 1:20-cv-00125-LPS Document 1 Filed 01/27/20 Page 16 of 17 PageID #: 16



        89.      Moreover, Archer’s infringement has caused, and will continue to cause,

irreparable injury to Natera, for which damages are an inadequate remedy, unless Archer is

enjoined from any and all activities that would infringe the claims of the ’814 patent.

                                          PRAYER FOR RELIEF

        WHEREFORE, Natera prays for a judgment in its favor and against Archer and

respectfully request the following relief:

        A.       A judgment that Archer directly infringes, induces infringement, and

contributorily infringes the ’814 patent;

        B.       An order enjoining Archer and its officers, directors, agents, servants, affiliates,

employees, divisions, branches, subsidiaries, parents, and all others acting in active concert

therewith from further infringement of the ’814 patent;

        C.       Damages or other monetary relief, including, but not limited to, costs and pre and

post-judgment interest, to Natera;

        D.       A determination that this is an exceptional case under 35 U.S.C. § 285 and an

award of attorneys’ fees and costs to Natera in this action;

        E.       Costs and expenses in this action;

        F.       An order awarding Natera any such other relief as the Court may deem just and

proper under the circumstances.

                                            JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Natera hereby demands a

jury trial as to all issues so triable.




                                                  16
 Case 1:20-cv-00125-LPS Document 1 Filed 01/27/20 Page 17 of 17 PageID #: 17



                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                       /s/ Jack B. Blumenfeld

                                       Jack B. Blumenfeld (#1014)
                                       Derek J. Fahnestock (#4705)
OF COUNSEL:                            Anthony D. Raucci (#5948)
                                       1201 North Market Street
Gary Frischling                        P.O. Box 1347
Y. John Lu                             Wilmington, DE 19899
Lauren Drake                           (302) 658-9200
MILBANK LLP                            jblumenfeld@mnat.com
2029 Century Park East, 33rd Floor     dfahnestock@mnat.com
Los Angeles, CA 90067-3019             araucci@mnat.com
(424) 386-4318
                                       Attorneys for Plaintiff Natera, Inc.
Jordan Markham
MILBANK LLP
55 Hudson Yards
New York, NY 10001
(212) 530-5000

January 27, 2020




                                     17
